DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Amendment filed on 5/26/2022. Claims 18-20, 22-24 and 26 are pending in the case. Claims 1-17, 21 and 25 are cancelled. 

Allowable Subject Matter

2.	Claims 18-20, 22-24 and 26 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 18, 22 and 26, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Ubillos teaches displaying thumbnails of a user-created album or other collection of associated images. A hide button enables a user to tag an image as hidden. A hidden image will not be displayed in the thumbnail display area and/or will not be displayed when a user cycles through the images of a collection in the image display area. The user selects the hide button, and the application marks the corresponding thumbnail of the hidden image with a hide icon overlaid on the thumbnail and removes the thumbnail of the hidden image from the thumbnail display area.  
The prior art of Sun teaches setting a file type in an album to ".nomedia" when an album folder needs to be hidden. When a gallery interface is opened, the gallery acquires information about the album folder by using an internal or external memory; however, due to existence of the ".nomedia" file, the memory hides from the gallery the existence of the album folder in which the ".nomedia" file is placed. In other words, a main thread of the gallery interface cannot read and record any related information (such as picture and video information) of the album, and the main thread of the gallery interface cannot determine whether the album exists, that is, the album is omitted and skipped directly.
Caliman teaches displaying a visual indicator on a web page with a number to indicate a number of contextual comments associated with each respective content selection. The web site stores web content with contextual comments. A user can access the web page to view the web content with contextual comments. 

But the claims of the present invention recite a different combination of limitations. Claim 18 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“An album display method, comprising: 
after scanning a picture in a first folder, displaying, by an electronic device, a first user interface on the electronic device, 
wherein the first user interface comprises a first album that comprises the picture in the first folder, a quantity of times the first album has been hidden, and a hide operation item, 
wherein the hide operation item is used to hide the first album and the quantity of times which the first album has been hidden is from a server; 
after detecting an operation performed on the hide operation item, adding, by the electronic device, a first file to the first folder, and 
changing a media type of the picture in the first folder to a non-media file type, wherein the first file is used to enable the electronic device to skip scanning the picture in the first folder; and 
in response to the operation performed on the hide operation item, displaying, by the electronic device, a second user interface on the electronic device, wherein the second user interface is an interface obtained after the first album on the first user interface is hidden, 
wherein the first folder is a cache folder, 
wherein the first file is a .nomedia file, 
wherein the displaying by an electronic device, a first user interface on the electronic device comprises: 
obtaining, by the electronic device, a set of suspected to-be-hidden albums proactively pushed by the server, and 
determining, by the electronic device, that the first album is a to-be-hidden album“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
June 10, 2022